DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folke, US 2015/0319778.

For claim 1. Folke teaches: A method, comprising: 
determining, by a terminal device, first indication information, wherein the first indication information indicates whether the terminal device has a capability of controlling a packet sending frequency; and sending, by the terminal device, the first indication information to a control network element. (Folke, paragraph 131-139, “All UEs may not be capable of autonomously changing the feedback information reporting rate. Therefore, according to this embodiment, the UE indicates or provides relevant capability information to the network node, e.g. the eNodeB, relay, or BS, the relevant capability information being associated with the autonomous changing of feedback information 

For claim 2. Folke discloses all the limitations of claim 1, and Folke further teaches: further comprising: receiving, by the terminal device, second indication information from the control network element; and wherein sending, by the terminal device, the first indication information to the control network element comprises: sending, by the terminal device, the first indication information to the control network element based on the second indication information. (Folke, paragraph 131-139, “The UE may send the capability information to the network node in any of the following manner: … Reporting upon receiving an explicit request from the network node, e.g. from the serving network node or any target network node. The explicit request can be sent to the UE by the network anytime or at a specific occasion. For example the request for the capability reporting can be sent to the UE during initial setup or after a cell change, e.g. after handover, after RRC connection re-establishment, after RRC connection release with redirection, after PCell change in CA, or after Primary CC change.”)

For claim 3. Folke discloses all the limitations of claim 1, and Folke further teaches: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Folke, paragraph 131-139, “All UEs may not be capable of autonomously changing the feedback information reporting rate. Therefore, according to this embodiment, the UE indicates or 
and the method further comprises: receiving, by the terminal device, a packet sending frequency of a flow from the control network element. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 4. Folke discloses all the limitations of claim 3, and Folke further teaches: further comprising: sending, by the terminal device, an uplink packet of the flow to an access network device based on the packet sending frequency. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 5. Folke discloses all the limitations of claim 1, and Folke further teaches: wherein the first indication information indicates that the terminal device has the capability of controlling the packet 
and the method further comprises: receiving, by the terminal device, a packet sending frequency of a flow from an access network device. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 6. Folke discloses all the limitations of claim 5, and Folke further teaches: further comprising: sending, by the terminal device, an uplink packet of the flow to the access network device based on the packet sending frequency. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 15. Folke teaches: A terminal device, comprising: a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor, (Folke, figs 7A-B, paragraph 177-189, wireless device (UE) with processing circuit, memory storing programs, transceiver) the program including instructions for: 
determining first indication information, wherein the first indication information indicates whether the terminal device has a capability of controlling a packet sending frequency; and a transmitter, configured to send the first indication information to a control network element. (Folke, paragraph 131-139, “All UEs may not be capable of autonomously changing the feedback information reporting rate. Therefore, according to this embodiment, the UE indicates or provides relevant capability information to the network node, e.g. the eNodeB, relay, or BS, the relevant capability information being associated with the autonomous changing of feedback information reporting rate due to SCell activation… More specifically the UE capability information may inform the network that the UE is capable of autonomously adapting or changing the reporting rate with which to send the feedback information associated with the SCell while the configured SCell is being activated.”; more details in fig 6B, paragraph 160-170, “600: Transmitting a capability to the network node 710 indicating that the wireless device 750 is capable of autonomously adjusting the rate for transmitting feedback information associated with the additional serving cell at activation of the additional serving cell.”; also see fig 5C, paragraph 152-158 for perspective of network node)

For claim 16. Folke discloses all the limitations of claim 15, and Folke further teaches: further comprising: a receiver, (Folke, figs 7A-B, paragraph 177-189, wireless device (UE) with processing circuit, memory storing programs, transceiver) configured to receive second indication information from the control network element; and wherein the transmitter is configured to send the first indication information to the control network element based on the second indication information. (Folke, paragraph 131-139, “The UE may send the capability information to the network node in any of the following manner: … Reporting upon receiving an explicit request from the network node, e.g. from the serving network node or any target network node. The explicit request can be sent to the UE by the network anytime or at a specific occasion. For example the request for the capability reporting can be sent to the UE during initial setup or after a cell change, e.g. after handover, after RRC connection re-establishment, after RRC connection release with redirection, after PCell change in CA, or after Primary CC change.”)

For claim 17. Folke discloses all the limitations of claim 15, and Folke further teaches: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Folke, paragraph 131-139, “All UEs may not be capable of autonomously changing the feedback information reporting rate. Therefore, according to this embodiment, the UE indicates or provides relevant capability information to the network node, e.g. the eNodeB, relay, or BS, the relevant capability information being associated with the autonomous changing of feedback information reporting rate due to SCell activation… More specifically the UE capability information may inform the network that the UE is capable of autonomously adapting or changing the reporting rate with which to send the feedback information associated with the SCell while the configured SCell is being activated.”; more details in fig 6B, paragraph 160-170, “600: Transmitting a capability to the network node 710 indicating that the wireless device 750 is capable of autonomously adjusting the rate for transmitting feedback information associated with the additional serving cell at activation of the additional serving cell.”; also see fig 5C, paragraph 152-158 for perspective of network node)
and the terminal device further comprises: a receiver, (Folke, figs 7A-B, paragraph 177-189, wireless device (UE) with processing circuit, memory storing programs, transceiver) configured to receive a packet sending frequency of a flow from the control network element. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 18. Folke discloses all the limitations of claim 17, and Folke further teaches: wherein the transmitter is further configured to send an uplink packet of the flow to an access network device based on the packet sending frequency. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 19. Folke discloses all the limitations of claim 15, and Folke further teaches: wherein the first indication information indicates that the terminal device has the capability of controlling the packet sending frequency, (Folke, paragraph 131-139, “All UEs may not be capable of autonomously changing the feedback information reporting rate. Therefore, according to this embodiment, the UE indicates or provides relevant capability information to the network node, e.g. the eNodeB, relay, or BS, the relevant capability information being associated with the autonomous changing of feedback information reporting rate due to SCell activation… More specifically the UE capability information may inform the network that the UE is capable of autonomously adapting or changing the reporting rate with which to send the feedback information associated with the SCell while the configured SCell is being activated.”; more details in fig 6B, paragraph 160-170, “600: Transmitting a capability to the network node 710 indicating that the wireless device 750 is capable of autonomously adjusting the rate for transmitting feedback information associated with the additional serving cell at activation of the additional serving cell.”; also see fig 5C, paragraph 152-158 for perspective of network node)
and the terminal device further comprises: a receiver, (Folke, figs 7A-B, paragraph 177-189, wireless device (UE) with processing circuit, memory storing programs, transceiver) configured to receive a packet sending frequency of a flow from an access network device. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

For claim 20. Folke discloses all the limitations of claim 19, and Folke further teaches: wherein the transmitter is further configured to send an uplink packet of the flow to the access network device based on the packet sending frequency. (Folke, fig 6B, paragraph 160-170, “635: Receiving a configuration to transmit feedback information associated with the additional serving cell at the second rate from the network node 710. 640: The rate is adjusted to the second rate in response to the received configuration from the network node 710.”)

Allowable Subject Matter
Claims 7-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462